Case 9:18-cv-80176-BB Document 550-45 Entered on FLSD Docket 06/01/2020 Page 1 of 3

SUMMARY OF AGREED TERMS

PHASE I - STABILIZE AND CLEAN UP

 

* $1,500,000 Asset Purchase. NewCo will purchase outright all IP and
technology in deMorgan (“Company”) and all Company subsidiaries and
identified entities for $1,500,000". This gets the IP out of danger and puts
some capital back into the company. Standard warranties regarding validity
and transferability of technology and IP. These funds should first and
foremost be used to cleat debts to all valid creditors in preparation for
eventual subsequent wind-down.

(Notes: This immediately gers the 1P out of danger, should the ATO process
not conclude as intended. This also provides the first of two significant
arguments in the ATO matters, demonstrating that the development costs to

date were indeecl commercially viable}

* $4,800,000 Services Agreement. DR TECHNOLOGIES LTD. will enter
into a technology development, maintenance and consulting agreement with
Company for up to two (2) years ona retainer basis at a monthly retainer rate
of $200,000. This service agreement will allow us to re-hire staff and
recommence development ASAP. IP and technology development done
during this period will accrue under the agreement to DRTL, and
development will be exclusive to DRTL.

(Notes: Serves three purposes. Firstly, this provides a stable source of
funding for the operation during this interstitial per! od. Secondly, by
establishing a long-term client relationship such as this, the ATO cannot take
the position that this is not an “enterprise”. Finally, rhis ensures that any new
LP or technology developed during this subsequent period is sindlarly
protected and vests in DRTL|

* $2,500,000 Convertible Loan. NewCo issues a convertible loan for 7
$1,500,000 AU to Company, with an option for up to 1 000,000 more. The
conditions of the loan are as follows:

© Maximum 3 yeat term, interest rate of 0.25% per annum

© Unless otherwise agreed in writing with NewCo, the loan shall be used
only to Fund solicitor fees and disbursements associated with the ATO
matters, any approved patent application preparation of filings, and any

 

 

1 All amounts herein are denominated in AUD unless otherwise indicated.

 

CONFIDENTIAL DEF_00074671
Case 9:18-cv-80176-BB Document 550-45 Entered on FLSD Docket 06/01/2020 Page 2 of 3

consulting, etc.) can be contracted back to NewCo by way of services
agreements, whether to arms-length third parties or internally by way of
transfer pricing arrangements. NewCo will be initially capitalized to
$1,000,000 USD by the investor, then subsequent R&D and operations will
be initially funded by the payment received if the R&D claims in Company ate
successful or, if not, by subsequent direct cash infusion by investor. ]

* Equity in NewCo. Upon incorporation, NewCo will immediately grant to
the Wrights with 37% of issued and outstanding voting common stock. This
37% holding shall be subject to non-dilution protections and NewCo shall not
issue common stock or voting stock of any kind in NewCo, unless otherwise
expressly agreed in writing by the Wrights. These shares shall be held in a
blind trust for the Wrights or for such holding vehicle the Wrights shall
nominate until such time as Company and all subsidiaries of Company are
wound up and all regulatory or tax matters have been finalized properly.

[Notes: The intention is that, once the Australian companies are properly
wound down, that the Wrights own a full 37% equity stake in this entity.
Directorship appointments should be discussed, both internal and external,
but this has not been canvassed here. The incremental 2% equity (from 35%
to 37%) shall be made available to the Wrights to make equity in their vehicle
available to key personnel or staff.]

* $3,500,000 Rights and Services Agreement. NewCo will enter into a direct
exclusive services agreement with Craig as Chief Scientist.

(Notes: This would consist of a $1,000,000 initial rights payment, followed by
an annual services arrangement for R&D of $500,000 for five years, and
renewable for subsequent periods. This would provide supplemental income
to the Wrights and would cover any IP developed outside of Company, and
would also grant NewCo the exclusive rights to Craig’s life story for
subsequent publication or release (suggest NewCo retain a researcher and
ghost writer to begin background research and preparation, as precautionary
measute).|

* Wew Research Facility. Going forward, set up a new company as a sub of
NewCo in some favorable jurisdiction where talent is available for the
R&D. This entity can employ the team as a service provider to NewCo, with
the IP vesting back to NewCo.

 

CONFIDENTIAL DEF_00074672
Case 9:18-cv-80176-BB Document 550-45 Entered on FLSD Docket 06/01/2020 Page 3 of 3

INTERIM FINANCING OF LEGAL PROCESS

* Bridge Financing. Prior to the preparation of formal agreements for the
Convertible Loan above, bridge financing will be made available through
PIRSTLINE CONSULTANTS LTD. This loan will be paid out immediately
with the proceeds of the final Convertible Loan advances once such formal

agreement is in place.

IN WITNESS WHEREOF, the parties hereto have caused this letter of intent to be signed and

sealed as 29 June 2015.

_DeMORGAN LTD.

 

 

 

 

(
per, .
8 tec ye pay
Signature ;
Kars na von
Name
24/6 /i5
Date

 

ire

Signate

EP Jon ls

 

Date

CONFIDENTIAL

  

ERLING GROUP

   

 

 

Signdiure
Sivan Moen ent.
Name i

AY Tone aI

Date

DEF_00074673
